Citation Nr: 0918768	
Decision Date: 05/19/09    Archive Date: 05/26/09

DOCKET NO.  06-00 197	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for obstructive sleep apnea 
with restless legs syndrome, to include as secondary to 
service-connected specific phobia with insomnia.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Jennifer R. White, Associate Counsel

INTRODUCTION

The Veteran had active service from February 1982 to August 
2002. 
 
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2005 RO rating decision that 
denied service connection for obstructive sleep apnea with 
restless legs syndrome.  In March 2006, the Veteran testified 
at a Board hearing.

The Board remanded the case to the RO, via the Appeals 
Management Center (AMC), in October 2007 for further 
development and adjudicative action.  The case has been 
returned to the Board for further appellate review. 

The appeal is REMANDED to the RO via the AMC in Washington, 
DC.  VA will notify you if further action is required on your 
part.


REMAND

The Board finds that there is a further VA duty to assist the 
Veteran in developing evidence pertinent to his claim. 38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2008). 
 
The Veteran's representative has argued that the Veteran's 
sleep apnea began in service, or is part and parcel of the 
Veteran's service-connected specific phobia with insomnia. 
 
The Veteran's service medical records do not specifically 
show treatment for obstructive sleep apnea or restless legs 
syndrome.  Such records do show treatment for disorders such 
as performance anxiety and phase of life problems.  
 
A November 2002 psychiatric examination for the VA (performed 
by QTC Medical Services) related diagnoses including 
adjustment disorder with anxious mood.  The examiner 
commented that he believed that the Veteran was currently 
experiencing some sleep problems and anxiety which he felt 
were connected to a transition from military life to civilian 
life.  The examiner stated that he felt that the Veteran did 
have some insomnia which was likely due to the adjustment 
issue, but that the Veteran also had recurrent episodes of 
insomnia in the past during his military career which seemed 
to be due to personal stressors at work, loss, and 
relationships during those times.   
 
A November 2002 general medical examination for the VA 
(performed by QTC Medical Services) indicated, as to 
diagnoses, that for the claimed condition of fatigue and a 
sleep disorder, there was no pathology to render a diagnosis.  
The diagnoses did include performance anxiety controlled with 
Inderal.  A January 2004 psychiatric examination for the VA 
(performed by QTC Medical Services) related a diagnosis of 
specific phobia, structured-type, primary insomnia.  

The Veteran is currently service connected for a psychiatric 
disorder with insomnia.  

No complaints of restless or jumpy legs were noted on either 
VA examination.  The first diagnosis of restless leg syndrome 
and sleep apnea was following a May 2004 polysomnogram.  The 
report indicated diagnoses of mild obstructive sleep apnea 
and periodic limb movement.  A July 2004 treatment entry 
related diagnoses of obstructive sleep apnea, periodic leg 
movement, and psycho-physiologic insomnia.  A January 2005 
entry noted an assessment that included restless legs 
syndrome and mild obstructive sleep apnea. 

The Board notes that pursuant to the October 2007 remand, the 
Veteran was afforded a VA examination which indicated that 
the Veteran's obstructive sleep apnea with restless legs 
syndrome was not caused or aggravated by his service-
connected specific phobia with insomnia.  However, the 
examiner did not indicate if the Veteran's obstructive sleep 
apnea and restless legs syndrome is etiologically related to 
his period of service.  Thus, the RO/AMC must obtain an 
additional opinion concerning service connection on a direct 
basis.  See Stegall v. West, 11 Vet. App. 268 (1998) (the 
U.S. Court of Appeals for Veterans Claims vacated and 
remanded a Board's decision because it failed to ensure that 
the RO achieved full compliance with specific instructions in 
a Board remand).   

The Board also notes that on the November 2002 VA 
examination, the Veteran reported undergoing a sleep study in 
the 1980's, which was reportedly negative.  The Veteran 
should be asked to indicate where such testing was 
accomplished and to provide a fully completed release form 
for VA to obtain such records.

Ongoing medical records should also be obtained.  38 U.S.C.A. 
§ 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. 
App. 611 (1992) (VA treatment records are in constructive 
possession of the agency, and must be obtained if the 
material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to provide the names 
and addresses of all medical care providers 
who treated him for sleep apnea and 
restless leg syndrome, to include the 
treatment provider who conducted the sleep 
study in the 1980's.  After securing the 
necessary release, the RO/AMC should obtain 
any records which are not duplicates of 
those already contained in the claims file.

2.  Return the December 2008 VA 
examination report to the examiner who 
performed that examination, if possible, 
to provide an addendum to his report.  The 
examiner must review the claims file in 
order to provide an opinion, with adequate 
rationale, as to whether it is as likely 
as not (50 percent or greater probability) 
that the Veteran's obstructive sleep apnea 
and/or restless legs syndrome arose during 
or are otherwise related to his period of 
service.  In rendering the opinion, the 
examiner should indicate whether there are 
any objective indications of either 
disorder in his service treatment records.

3.  Thereafter, the claim should be 
readjudicated.  If the benefit sought on 
appeal remains denied, the Veteran should 
be furnished a supplemental statement of 
the case and given the opportunity to 
respond.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
K.A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


 
 



